Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on June 23, 2021, wherein claims 21-40 are currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-29, 31-33, and 35-40 of the current application 17/355,600 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 (and the other independent and dependent claims) of U.S. Patent No. 11,074,142 (see Table 1). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims if the current application 17/355,600 are just broader than the claims presented in Pat. No. 11,074,142. The dependent claims of current application (17/355,600) are substantially the same and/or broader as the dependent claims of 11,074,142 (see Table 1 below).  Specifically, the claimed concept in the current application 17/355,600 is fully encompassed by Patent No. 11,074,142.  Furthermore the dependent claims of application 17/355,600 are substantially encompassed within the dependent claims in Pat. No. 11,074,142 (see table 1 below for an exemplary comparison).
Table 1:
Pat. No. 11,074,142
17/355,600 (current application)
Independent claims 1, 15, 19 

(Independent claims 21, 36) limitations are only broader than left column patented claims (1, 15, 19) and the patented claims (1, 15, 19) encompasses all the limitations of the current application’s claims 21, 36



The following claims are substantially the same as compared to the current pending application 17/355,600 (see right column for comparison):



The following claims are substantially the same (and/or broader) as compared to the current Pat. No. 11,074,142 (see left column for comparison):



Claims 4, 18
Claims 31, 32, 33
Claim 6
Claims 26, 27, 38, 39
Claim 8
Claim 29
Claim 9
Claim 28
Claim 10
Claims 24, 25, 28, 40
11, 20
Claims 22, 23, 24, 35, 37




As seen in Table 1 above, the claimed concepts in the current application 17/355,600 are fully encompassed by Patent No. 11,074,142.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 28-31, 34-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Anson et al., (US 2021/0049576) in view of Priebatsch (US 2017/0193543).
As per claim 21, Anson discloses a system for force-supplying cached call data, the system comprising: at least one processor; and a non-transitory computer-readable medium containing a set of instructions that, when executed by the at least one processor (fig. 1B; ¶¶ 0005-0006, 0009, 0030-0031), cause the processor to perform steps comprising: 
receiving initial order/purchase/buying/etc., data (¶¶ 0024-0025, 0048-0049 [items…ordered], 0065 [customer buying items], 0054-0056, 0058); 
determining an initial reduction amount (promotion/sale/discount/etc.,) based on the initial order data (¶¶ 0066-0068 [advertisements and coupons applied to items], 0067 [coupon and promotional data], 0068 [redeem points or promotions], 0008 [coupon…promotional information], 0013, 0060-0061); 
caching the initial order data (¶¶ 0046-0047 [data…stored…archival…maintaining…archive of the raw unstructured receipt data], 0082); 
receiving an order request, the order request being associated with the initial order data (¶¶ 0044, 0048-0051 [sales transactions…items ordered…customers purchase…retailer…transaction history], 0054-0055, 0066 [shopping by customer], 0069 [items purchased…logged…account associated with the customer], 0107-0109 [customer buying products]); 
detecting, at a first time, a failure in attempting to complete an order request associated with the initial order data; determining a final reduction amount based on the cached initial order data; and completing the order request using the final reduction amount (¶¶ 0033 [system has errors and or stops working], 0046 [if the raw receipt data 204 processing has an error in the algorithm causing missing or incorrect information, the unstructured archive may be retrieved and re-processed in order to correct any errors], 0099 [If an error ever occurs with the receipt structuring engine 710, the coupon generation engine 716, database storage 712, and/or the hardware association engine 718, all or a portion of the receipt data 204 may be retrieved from raw data storage 706 to be reprocessed using updated or corrected programming]).
Although Anson discloses shopping and buying products by customer and promotional/coupon/etc., application to sale items (see citations in rejection above), Anson does not explicitly state receiving data from a user device, receiving request from the user device, (specifically user devices), and ordering products (buying/purchasing do include ordering implicitly).
Analogous art Priebatsch discloses user devices for receiving initial order data from a user device and receiving an order request from the user device, and also discloses ordering products (¶¶ 0031, 0043 [receiving an order from an ordering user device], 0006, 0011-0014, 0016, 0020-0021, 0030-0034, 0043-0044; see also 0007-00010 [ordering item, promotion application, identifying errors, and error corrections]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Anson using a user device for receiving orders from the user device as taught by analogous art Priebatsch in order to exchange information of product purchasing efficiently using technology since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Priebatsch (user devices to send purchasing information) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

As per claim 36, claim 36 discloses substantially similar limitations as claim 21 above; and therefore claim 36 is rejected under the same rationale and reasoning as presented above for claim 21.

As per claim 22, Anson discloses the system of claim 21, wherein the initial order data comprises at least one of a product identifier, a device identifier, a session identifier, a user identifier, or a promotion identifier (¶¶ 0049-0050 [customer information and ID/identity], 0048 [determines significantly increased sales for one particular item begins to occur due to a special event or other circumstance], 0065-0075 [items…coupon,…related product…promotions], 0071 [rewards program ID]).
As per claim 37, claim 37 discloses substantially similar limitations as claim 22 above; and therefore claim 37 is rejected under the same rationale and reasoning as presented above for claim 22.
As per claim 23, Anson discloses the system of claim 22, wherein: the initial order data comprises a product identifier and a promotion identifier; and the final reduction amount is based on the product identifier and the promotion identifier (¶¶ 0049-0050 [customer information and ID/identity], 0048 [determines significantly increased sales for one particular item begins to occur due to a special event or other circumstance], 0065-0075 [items…coupon,…related product…promotions], 0071 [rewards program ID]).
As per claim 24, Anson discloses the system of claim 23, wherein: determining the initial reduction amount further comprises determining the initial reduction amount based on the product identifier and the promotion identifier; and the steps further comprise caching the initial reduction amount, the final reduction amount being further based on the initial reduction amount (many examples, for example see ¶¶ 0060-0062 [modifications…updating…promotion], 0065-0075 [items…coupon,…related product…promotions], 0071-0072 [rewards program]), 0033 [system has errors and or stops working], 0046 [if the raw receipt data 204 processing has an error in the algorithm causing missing or incorrect information, the unstructured archive may be retrieved and re-processed in order to correct any errors], 0099 [If an error ever occurs with the receipt structuring engine 710, the coupon generation engine 716, database storage 712, and/or the hardware association engine 718, all or a portion of the receipt data 204 may be retrieved from raw data storage 706 to be reprocessed using updated or corrected programming], 0068 [redeem the points or promotions generated through the rewards program], 0093-0095 [coupon generation…if a brand will be running a discount offer for a particular product for one month, the coupon generation engine 716 may put the discount offer for that item on in the modified receipt data…coupon generation engine may be configured to provide coupons for current promotions]).  
As per claim 25, Anson discloses the system of claim 23, wherein the order request comprises at least one of the product identifier or the promotion identifier (see citations above for claims 22-23 and also see ¶¶ 0008 [coupon…promotional information…barcode], 0013 [identifying the coupon or the promotion based on one or more identifiers], 0060-0065 [promotional data and item information is discussed], 0067, 0069-0070, 0081-0082 [track…products], 0093-0095).  
As per claim 28, Anson discloses the system of claim 21, the steps further comprising generating a cache identifier for at least a portion of the initial order data, wherein the final reduction amount is based on retrieving the initial order data using the cache identifier (¶¶ 0010-0011 [archived receipt data…identifiers’, transaction histories], 0046-0047 [data…stored…archival…maintaining…archive of the raw unstructured receipt data], 0082, 0046 [if the raw receipt data 204 processing has an error in the algorithm causing missing or incorrect information, the unstructured archive may be retrieved and re-processed in order to correct any errors], 0099 [If an error ever occurs with the receipt structuring engine 710, the coupon generation engine 716, database storage 712, and/or the hardware association engine 718, all or a portion of the receipt data 204 may be retrieved from raw data storage 706 to be reprocessed using updated or corrected programming]).  
As per claim 40, claim 40 discloses substantially similar limitations as claim 28 above; and therefore claim 40 is rejected under the same rationale and reasoning as presented above for claim 28.
As per claim 29, Anson discloses the system of claim 28, wherein the generated cache identifier is stored with other cache identifiers, the generated cache identifier being unique with respect to the other cache identifiers (¶¶ 0010-0011 [archived receipt data…identifiers’, transaction histories], 0046-0047 [data…stored…archival…maintaining…archive of the raw unstructured receipt data], 0082, 0046 [if the raw receipt data 204 processing has an error in the algorithm causing missing or incorrect information, the unstructured archive may be retrieved and re-processed in order to correct any errors], 0099 [If an error ever occurs with the receipt structuring engine 710, the coupon generation engine 716, database storage 712, and/or the hardware association engine 718, all or a portion of the receipt data 204 may be retrieved from raw data storage 706 to be reprocessed using updated or corrected programming], 0047 [generate analytics and other information, maintaining the formatting information may allow the receipt to be exactly reproduced], 0045).  
As per claim 30, Anson discloses the system of claim 28, the steps further comprising detecting, at a second time, an absence of the failure, wherein the initial order data is retrieved after detecting the absence of the failure (an absence of failure means normal functioning which is standard shopping/purchasing and promotions being applied and working (note that if a detection system can detect errors and failures then if things go without error it will not detect failure or errors (aka not detected failure equals to “detecting absence” of failure as the system/concept runs it’s normal path/course)) – see ¶¶ 0008-0013, 0058-0062, 0066-0071, 0073-0076, 0093-0095).  

As per claim 31, Anson discloses the system of claim 21, wherein detecting the failure in attempting to complete the order request comprises detecting a failure of program or data interface associated with an attempt to complete the order request (¶¶ 0033 [receipt monitor…outages…stops working…experiences error (hardware/software errors)], 0046 [processing…error], 0099 [error…occurs with…(various) “engines” (and requires corrected programming)]).  However, Anson does not explicitly state an application program interface (API).
Analogous art Priebatsch discloses application program interface (API) (¶¶ 0030 [transaction system…APIs], 0052, 0055, 0089).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Anson application program interface (API) as taught by analogous art Priebatsch in order to exchange information via devices (through the network efficiently by allowing devices to talk to each other) and communicate efficiently using known API technologies/programming since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Priebatsch (using APIs in online device based ordering/shopping is old and well-known – it is very well-known that APIs are used to allow two applications to “talk” to each other and APIs act as “intermediary” software – all to make communication and transactions efficient and better) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 34, Anson discloses the system of claim 21, the steps further comprising detecting, at a second time, an absence of the failure, wherein the initial order data is retrieved after detecting the absence of the failure (an absence of failure means normal functioning which is standard shopping/purchasing and promotions being applied and working (note that if a detection system can detect errors and failures then if things go without error it will not detect failure or errors (aka not detected failure equals to “detecting absence” of failure as the system/concept runs it’s normal path/course)) – see ¶¶ 0008-0013, 0058-0062, 0066-0071, 0073-0076, 0093-0095).  
As per claim 35, Anson discloses the system of claim 21, wherein the initial order data comprises a promotion identifier associated with a multi-parameter promotion algorithm (see citations above for claims 22-23 and also see ¶¶ 0008 [coupon…promotional information…barcode], 0013 [identifying the coupon or the promotion based on one or more identifiers], 0060-0065 [promotional data and item information is discussed], 0067, 0069-0070, 0081-0082 [track…products], 0093-0095).


Claims 26-27, 32, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Anson et al., (US 2021/0049576) in view of Priebatsch (US 2017/0193543), further in view of Hopson et al., (US 2004/0068443).
As per claim 26, Anson discloses the system of claim 21, wherein the initial order data is received in response to an action taken with respect to a virtual shopping at the user device (¶¶ 0105-0108 [discusses aspects of virtual shopping - personal shopping assistants or in store avatars], 0110-0115 [virtual shopping aspects]).  However, neither Anson nor Priebatsch explicitly state shopping cart.
Analogous art Hopson discloses shopping cart (¶¶ 0003 [virtual shopping cart], 0057-0058 [shopping cart]; figs. 3A-B).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Anson in view of Priebatsch shopping cart as taught by analogous art Hopson in order to virtualize the shopping experience efficiently for the customer (better customer experience) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Hopson (online shopping cart concept is old and well-known in eCommerce/eshopping industry) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

As per claim 38, claim 38 discloses substantially similar limitations as claim 26 above; and therefore claim 38 is rejected under the same rationale and reasoning as presented above for claim 26.

As per claim 27, Anson discloses the system of claim 26, wherein the action is at least one of: navigating to a virtual shopping at the user device (¶¶ 0105-0108 [discusses aspects of virtual shopping - personal shopping assistants or in store avatars], 0110-0115 [virtual shopping aspects]). However, neither Anson nor Priebatsch explicitly state shopping cart and -4-New Continuation of U.S. Application No. 17/149,899Attorney Docket No. 14904.0238-01000refreshing a virtual shopping cart at the user device.
Analogous art Hopson discloses shopping cart and refreshing a virtual shopping cart at the user device  (see citations above and also see ¶¶ 0003 [virtual shopping cart], 0057-0058 [a shopping screen to the customer…shopping screen displays, at 232, the contents of a shopping cart containing items selected by the user. In addition, the customer can implement different shopping strategies…customer…compile different shopping lists that are stored in the system, and one or more of those lists can be selected, at 238, for display. Upon being displayed, the customer has the option of editing the list and then adding items on the edited list to the shopping cart. Alternatively, the shopper may choose to display, at 240, items purchased in past orders. Again, those orders can be edited, and the remaining items added to the shopping cart…item substitution], 0067 [updates…item list]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Anson in view of Priebatsch shopping cart and refreshing a virtual shopping cart at the user device as taught by analogous art Hopson in order to virtualize the shopping experience efficiently for the customer (better customer experience) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Hopson (online shopping cart and modifying such shopping carts are concepts that are old and well-known in eCommerce/eshopping industry) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
  
As per claim 39, claim 39 discloses substantially similar limitations as claim 27 above; and therefore claim 39 is rejected under the same rationale and reasoning as presented above for claim 27.

As per claim 32, Anson  in view of Priebatsch  discloses the system of claim 21, but neither Anson nor Priebatsch explicitly state placing the order request in an asynchronous queue.  
Analogous art Hopson discloses placing the order request in an asynchronous queue (see citations above for Hopson and also see ¶¶ 0079 [online shopping system…order…queue], 0085-0089 [each order…queue…shopping…orders…queue]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Anson in view of Priebatsch placing the order request in an asynchronous queue as taught by analogous art Hopson in order to efficiently process requests and orders in a shopping environment since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Hopson (using queues in a shopping and ordering environment is old and well-known) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Anson et al., (US 2021/0049576) in view of Priebatsch (US 2017/0193543), further in view of Hopson et al., (US 2004/0068443), further in view of Siebel et al., (US 2017/0006135).
As per claim 33, Anson discloses the system of claim 32, and further discloses detecting failure (see citations above for claims 21-23+). However, neither Anson nor Priebatsch explicitly state wherein the order request is placed in the asynchronous queue in response to the detected failure.  
Analogous art Hopson discloses placing the order request in an asynchronous queue (see citations above for Hopson and also see ¶¶ 0079 [online shopping system…order…queue], 0085-0089 [each order…queue…shopping…orders…queue]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Anson in view of Priebatsch placing the order request in an asynchronous queue as taught by analogous art Hopson in order to efficiently process requests and orders in a shopping environment since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Hopson (using queues in a shopping and ordering environment is old and well-known) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
However, Hopson does not explicitly state placing in the queue in response to detecting a failure (note that primary reference does state detecting failure and then action on the failure and correcting it – see citations above).
Siebel discloses the known technical element of placing in the asynchronous queue in response to the detected failure (¶¶ 0298 [monitor system health measures…potential issues are detected…measures triggered to address the issue…job queue], 0344 [distributed queue…invalid…placed on a queue…for analysis], 0375 [invalid…placed on queue], 0400 [work order management system need to access or update data in the system, the work order management system may: call the REST API to query or update data; post a message on a JMS queue to create or update data; and/or if transfer of large volumes of data are required, use the batch APIs to efficiently process and load data. If the system needs to post a message to the work order management system], 0487 [recognize…failure…create work queue…of work orders]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Anson in view of Priebatsch further in view of Hopson placing in the asynchronous queue in response to the detected failure as taught by analogous art Siebel in order to efficiently process and fix/remedy failures/errors in a shopping environment to enhance customer experience since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Siebel (queuing work items based on triggering events – such as errors and failures (to fix/remedy/act on such events)) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent art is as follows:
Walsh et al., (US 2016/0148241): A coupon clearinghouse server receives a request for a coupon offer from a client device. The server transmits only a first subset of coupon offer data for the coupon offer to the client device, and stores, in memory, a first code for a first merchant at which the coupon offer is redeemable. The code is not revealed to the client device. Subsequently, the server receives, from the client device, a second code that the client device has obtained at a point of sale system. The server determines if there is a match between the first code and the second code, and if so, transmits the second subset of coupon offer data including coupon offer redemption instructions to the client device. The client device presents the now complete coupon offer to the point of sale system to redeem the coupon offer.
Arceo (US 2012/0330769):  Various techniques are disclosed herein for enabling and facilitating identification management and identity verification transactions conducted over computer networks. Some aspects disclosed herein are directed to secure techniques for enabling and facilitating electronic commerce and financial transactions conducted via one or more mobile devices. Other aspects disclosed herein are directed to secure techniques for enabling and facilitating identity verification and authentication transactions to be successfully and reliably performed via communications with a user's mobile device.
Krishnaprasad et al., (US 2009/0313436):  A cache region can be created in a cache in response to receiving a cache region creation request from an application. A storage request from the application can identify the cache region and one or more objects to be stored in the cache region. Those objects can be stored in the cache region in response to receiving the storage request. The use of such cache regions can provide increased efficiency in implementing and managing caches, such as distributed partitioned caches. For example, an application may want to store information for an on-line shopping cart in the cache. It can be useful to operate on single items in the shopping cart, such as representations of purchase items that have been selected by an on-line user. For example, a user may want to add or remove a single item from the shopping cart, and it can be more efficient to remove or add a single item than to replace the entire shopping cart in the cache. However, some operations on the shopping cart can be more efficient they are applied to the entire shopping cart. For example, at the end of an on-line session, it may be useful to delete the entire shopping cart from the cache. The shopping cart can be stored as a shopping cart cache region, and the shopping cart items can be stored as cache items in that region. Accordingly, operations can be done on the shopping cart items by making calls to operate on the particular corresponding cache items (e.g., create, read, update, delete). In addition, operations can be done on the entire shopping cart by making calls to operate on the shopping cart region as a whole (e.g., create, read, update, delete), rather making a separate call for each item in the shopping cart. Accordingly, the use of cache regions can provide increased efficiency and flexibility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683